FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                         December 21, 2018
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 ROBERT PARK MEDEARIS, JR.,

       Plaintiff - Appellant,

 v.                                                          No. 18-7009
                                                     (D.C. No. 6:17-CV-00005-JH)
 CITY OF TAHLEQUAH; MAYOR                                    (E.D. Okla.)
 JASON NICHOLS, in his official capacity,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before McHUGH, MORITZ, and EID, Circuit Judges.
                 _________________________________

      Robert Park Medearis, Jr., appeals from the district court’s grant of summary

judgment to the City of Tahlequah (the City) on Medearis’s claim that the City

interfered with his right to take leave under the Family and Medical Leave Act

(FMLA), 29 U.S.C. §§ 2611-2654. Exercising jurisdiction under 28 U.S.C. § 1291,

we affirm.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                                  BACKGROUND

      For many years, the City employed Medearis as its City Attorney. On

September 8, 2015, however, he became incapacitated. He went to the emergency

room for falls and confusion and was admitted to the hospital, where he suffered

“from confusion, cognitive deficits, altered mental status, and impaired judgment.”

Aplt. App., Vol. I at 45. He was diagnosed with alcohol use disorder, and at some

point he developed a pulmonary embolism.

      Medical staff were not optimistic about Medearis’s chances, advising his

then-wife, Sandy Medearis, to prepare for him to die. In mid-to-late September,

Ms. Medearis sought and obtained from an Oklahoma court an order of legal

guardianship over Medearis. However, Medearis’s health improved, and he was

transferred to a nursing home on or about October 9, 2015.

      During this period, the City continued paying Medearis his salary and benefits.

Notably, however, the City didn’t believe Medearis was entitled to leave under the

FMLA and thus didn’t give any notice of FMLA rights either to Medearis or to

Ms. Medearis as his legal guardian. Through their communications with

Ms. Medearis, City officials understood that Medearis’s condition was dire, and they

remained concerned about the City’s legal representation. In mid-October, the

Mayor, Jason Nichols, signed a contract with a local attorney to act as Interim City

Attorney. But with Medearis’s long absence being the best-case scenario, the Mayor

communicated to Ms. Medearis near the end of October that the City needed to

replace Medearis as City Attorney. The Mayor believed that a resignation would be a

                                          2
softer and more respectful way to handle the transition. If Ms. Medearis as his

guardian would provide a letter of resignation on Medearis’s behalf, the Mayor

promised to fight for him to continue to receive payments and benefits for as long as

the City Council would agree to do so.

      Ms. Medearis gave the Mayor an undated resignation letter. At a meeting on

November 2, 2015, the City Council voted to accept the resignation and make it

effective on January 31, 2016, thus continuing Medearis’s pay and benefits for three

additional months. The City Council further voted to make the Interim City Attorney

the City Attorney effective on February 1, 2016.

      Medearis remained confined to the nursing home until January 4, 2016. When

he was discharged, his physician recommended he should not practice law until he

had been evaluated by a neuropsychologist. After examining Medearis on January

30, 2016, the neuropsychologist found he had suffered declines in cognitive abilities.

He stated that there was nothing to prohibit Medearis’s return to legal work, but he

recommended that Medearis return gradually and under the supervision of another

attorney until he demonstrated his cognitive skills were intact.

      The legal guardianship remained in place until February 2, 2016, when the

state court lifted it upon a motion Ms. Medearis had filed at the end of January.

Neither Medearis nor Ms. Medearis ever contacted the City about Medearis resuming

his position as City Attorney until March 2016, when Medearis reached out to the

Mayor.



                                           3
      In this litigation, Medearis sued both the City and Mayor Nichols in his

official capacity. He asserted FMLA claims of retaliation and interference and a

state-law claim for intentional infliction of emotional distress. During briefing on the

City’s summary-judgment motion, Medearis conceded his claims against Mayor

Nichols and his state-law claim, and he moved to dismiss his FMLA retaliation

claim. The district court granted dismissal of the FMLA retaliation claim and

granted summary judgment in favor of the defendants on the FMLA interference

claim and the state-law claim. Medearis now appeals the judgment in favor of the

City on the FMLA interference claim.

                                     ANALYSIS

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). “We review the district court’s summary

judgment decision de novo to determine whether a genuine issue of material fact

exists, viewing the record in the light most favorable to [Medearis].” Campbell v.

Gambro Healthcare, Inc., 478 F.3d 1282, 1287 (10th Cir. 2007).

      The FMLA provides eligible employees who are suffering “a serious health

condition” that makes them “unable to perform the functions of [their] position” the

right to take up to twelve workweeks of leave in a twelve-month period. 29 U.S.C.

§ 2612(a)(1)(D). Such employees also are entitled, on return from FMLA leave, to

be reinstated to their position or an equivalent position. Id. § 2614(a)(1). The FMLA



                                           4
makes it “unlawful for any employer to interfere with, restrain, or deny the exercise

of or the attempt to exercise” any FMLA right. Id. § 2615(a)(1).

      There are three elements to a FMLA interference claim: “(1) that [the

plaintiff] was entitled to FMLA leave, (2) that some adverse action by the employer

interfered with [his] right to take FMLA leave, and (3) that the employer’s action was

related to the exercise or attempted exercise of [his] FMLA rights.” Campbell,
478 F.3d at 1287 (internal quotation marks omitted). Once a plaintiff has established

the first two elements, the burden shifts to the employer to satisfy the third element.

Id. The parties have stipulated for purposes of the summary-judgment motion that

Medearis was protected by the FMLA, but the district court ruled against Medearis

on both remaining elements.

      “In order to satisfy the second element of an interference claim, the employee

must show that []he was prevented from taking the full 12 weeks[] of leave

guaranteed by the FMLA, denied reinstatement following leave, or denied initial

permission to take leave.” Id. The record is clear that the City extended Medearis

not only the full twelve weeks of leave mandated by the FMLA, but more—it paid

him and continued his benefits for approximately twenty-one weeks, from September

8, 2015, through January 31, 2016. The issue, then, is whether a reasonable jury

could find that the City denied him reinstatement following his leave. For

reinstatement, the relevant date is December 1, 2015, when Medearis’s

FMLA-guaranteed twelve weeks of leave ended.



                                           5
      The district court held that Medearis had not shown any adverse action by the

City because Ms. Medearis, his legal guardian, had voluntarily and without coercion

submitted a resignation on behalf of Medearis. Once she submitted the resignation

letter, the district court held, the City was not required to make any effort to reinstate

Medearis to the position of City Attorney. On appeal, Medearis contends the district

court erred in concluding that the resignation was truly a knowing and voluntary act

by Ms. Medearis. But we need not decide whether the district court correctly

concluded that a reasonable jury could not find in favor of Medearis on the second, or

even the third, element. That’s because we agree with the district court that Medearis

has failed to show prejudice.1

      As the district held, even if the City interfered with Medearis’s exercise of his

FMLA rights, he was not prejudiced because no reasonable factfinder could conclude

that he was capable of returning to work when his leave expired on December 1,

2015. See Ragsdale v. Wolverine World Wide, Inc., 535 U.S. 81, 89 (2002) (stating




      1
         Regarding the third element, the district court held that even “[a]ssuming . . .
that the City’s act of soliciting the letter and accepting it before the end of the
twelve[-]week period amounted to adverse action,” the claim would still fail because
“[Medearis] has not met his burden with respect to the third, causation element of his
claim.” Aplt. App., Vol. II at 553. But this was error because once the employee
establishes the first two elements, the burden shifts to the employer to establish the
third element. See Campbell, 478 F.3d at 1287. Medearis therefore had no burden at
this stage of the analysis—rather, the City had the burden to show no genuine issue
of material fact as to whether its solicitation of the resignation letter was related to
the exercise of Medearis’s FMLA rights. Nevertheless, for the reasons discussed
above, even when the burden is properly placed on the City, Medearis’s FMLA
interference claim can’t survive the City’s summary-judgment motion.
                                            6
that “[the FMLA] provides no relief unless the employee has been prejudiced by the

violation”).

      Medearis claims that he could have returned to work had he known his FMLA

leave expired on December 1, 2015. He asserts that by then there was no medical

reason to justify his being confined to a nursing home, and that the legal guardianship

proceeding was void for being procedurally infirm. In support, among other

evidence, he offered state-court filings from December 2015 attacking the

guardianship, as well as testimony from his family members that he was acting

normally at a family gathering at Thanksgiving.

      As the district court concluded, however, regardless of Medearis’s actual

mental and physical condition,2 no reasonable jury could conclude that he would have

been able to return to work on December 1, 2015. He was confined to a nursing

home until January 4, 2016, and he was the subject of a state-court order of legal

guardianship until February 2, 2016. Even if the guardianship was improperly

obtained, as Medearis asserts, it remained valid until the state court vacated it. And

while the guardianship remained in effect, Medearis was deemed incapable of

conducting his own affairs. See Okla. Stat. tit. 30, § 1-112(A)(2) (providing that the

Oklahoma Guardianship and Conservatorship Act applies to “[i]ncapacitated and


      2
        The district court expressed doubt, but didn’t decide, that Medearis’s
evidence was sufficient to create a genuine issue of material fact as to his mental and
physical condition as of December 1, 2015. Like the district court, we need not
evaluate Medearis’s actual competency. But we note that as late as January 30, 2016,
a neuropsychologist recommended that Medearis undertake only a gradual return to
work as an attorney, and that initially he be supervised by another attorney.
                                           7
partially incapacitated persons”); id. § 1-111(12) (defining “incapacitated person” as

an adult who is impaired by physical or mental illness or drug or alcohol dependency

“whose ability to receive and evaluate information effectively or to make and to

communicate responsible decisions is impaired to such an extent that said person:

(1) lacks the capacity to meet essential requirements for his physical health or safety,

or (2) is unable to manage his financial resources”). Under these circumstances, no

reasonable juror could conclude that as of December 1, 2015, Medearis could have

returned to work as the City Attorney.

      The district court’s judgment is affirmed.


                                            Entered for the Court


                                            Nancy L. Moritz
                                            Circuit Judge




                                           8